Citation Nr: 0125342	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-18 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.  A notice of disagreement was received in August 2000, 
a statement of the case was issued and a substantive appeal 
was received in September 2000.


REMAND

It appears from VA and private medical records that the 
claims file includes some evidence of a medical diagnosis of 
PTSD.  The problem in the present case has been to verify any 
of the claimed stressors.  Review of the record reveals that 
only one claimed stressful event has been verified.  
Specifically, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) indicated in a June 2001 response 
that unit records did verify the veteran's claim that the 
ship he was serving on in Vietnam participated in the salvage 
of stranded destroyer in 1965.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that whether an event was sufficiently 
stressful to precipitate PTSD, and whether PTSD is due in 
whole or in part to any particular stressor are medical 
questions.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Accordingly, these matters must be addressed by trained 
medical personnel.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take any necessary action to ensure 
compliance with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions in this 
regard should include obtaining any 
pertinent VA and private medical records 
which have not already been associated 
with the claims file.

2.  The veteran should then be scheduled 
for a comprehensive VA psychiatric 
examination to ascertain if the veteran 
suffers from PTSD related to the 
veteran's verified service on a ship 
which assisted a stranded destroyer in 
Vietnam in 1965.  The RO should furnish 
the examiner with a summary of this 
verified event.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests, including 
psychological testing if deemed 
necessary, should be accomplished.  All 
examination and special test findings 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, the examiner should clearly 
report whether or not a diagnosis of PTSD 
is warranted under the criteria set forth 
in the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  If so, the 
examiner should clearly indicate whether 
the PTSD is related to the verified event 
of the veteran's service on a ship 
assisting a stranded destroyer in 1965 in 
Vietnam.  A detailed rationale for all 
opinions offered should be provided. 

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and determine if the benefit sought can 
be granted.  If the claim remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.  

The purpose of this remand is to comply with the 
jurisprudence of the Court.  The veteran and his 
representative have the right to submit additional evidence 
and argument in support of the matters addressed by the Board 
in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2001) a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



